Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zenebech Tesfaye Tequre, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reconsider its refusal to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a) (2010). Accordingly, we deny the petition for review for the reasons *674stated by the Board. See In re: Tequre (B.I.A. Mar. 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.